     Case 3:20-cv-01629-GPC-BLM Document 4 Filed 08/24/20 PageID.115 Page 1 of 3



 1   JENNER & BLOCK LLP
     Kate T. Spelman (Cal. Bar No. 269109)
 2
     kspelman@jenner.com
 3   Alexander M. Smith (Cal. Bar No. 295187)
 4
     asmith@jenner.com
     633 West 5th Street, Suite 3600
 5   Los Angeles, CA 90071-2054
 6
     Telephone: (213) 239-5100
     Facsimile: (213) 239-5199
 7

 8
     Attorneys for Defendants
     Apple Inc. and Apple Value Services, LLC
 9
     (additional counsel on signature page)
10

11

12

13                            UNITED STATES DISTRICT COURT
14                          SOUTHERN DISTRICT OF CALIFORNIA
15

16   RACHAEL SHAY, individually and on             Case No. 3:20-cv-1629-GPC-BLM
     behalf of all others similarly situated,
17
                                                   The Hon. Gonzalo P. Curiel
18                            Plaintiff,
19         v.                                      JOINT MOTION TO CONTINUE
                                                   DEADLINE TO FILE RESPONSIVE
20 APPLE INC. and APPLE VALUE                      PLEADING AND SET BRIEFING
21 SERVICES, LLC,
                                                   SCHEDLE

22                            Defendants.
23

24

25

26

27

28


      JOINT MOTION TO CONTINUE DEADLINE TO FILE RESPONSIVE PLEADING AND SET BRIEFING SCHEDULE
     Case 3:20-cv-01629-GPC-BLM Document 4 Filed 08/24/20 PageID.116 Page 2 of 3



 1            WHEREAS:
 2            1.   Defendants Apple Inc. and Apple Value Services, LLC (collectively “Apple”)
 3   filed a Notice of Removal on August 21, 2020 (see ECF No. 1);
 4            2.   Under Federal Rule of Civil Procedure 81(c)(2)(C), Apple’s motion to dismiss
 5   or other responsive pleading is currently due on August 28, 2020;
 6            3.   The parties agree that Apple’s deadline to file a motion to dismiss should be
 7   continued until Plaintiff has determined whether she will seek to remand this action to state
 8   court;
 9            4.   Because Plaintiff’s motion to remand is not due until September 21, 2020
10   under 28 U.S.C. § 1447(c), the parties agree that Apple’s motion to dismiss should be due
11   after that date;
12            5.   Accordingly, to account for the possibility that Plaintiff may file a motion to
13   remand, the parties have agreed upon the briefing schedule set forth below.
14            NOW, THEREFORE, the parties agree and jointly move as follows:
15            1.   In the event that Plaintiff files a motion to remand, the motion shall be due by
16   September 21, 2020; Apple’s opposition brief shall be due by October 21, 2020, and
17   Plaintiff’s reply brief shall be due by November 4, 2020. If the Court denies the motion to
18   remand, Apple’s motion to dismiss shall be due fourteen days following the denial of the
19   motion to remand; Plaintiff’s opposition brief shall be due thirty days thereafter; and
20   Apple’s reply brief shall be due fourteen days thereafter.
21            2.   In the event that Plaintiff does not file a motion to remand by September 21,
22   2020, Apple’s motion to dismiss shall be due by October 9, 2020; Plaintiff’s opposition
23   brief shall be due by November 9, 2020; and Apple’s reply brief shall be due by November
24   24, 2020.
25

26   [signatures on following page . . . ]
27

28

                                                  1
      JOINT MOTION TO CONTINUE DEADLINE TO FILE RESPONSIVE PLEADING AND SET BRIEFING SCHEDULE
     Case 3:20-cv-01629-GPC-BLM Document 4 Filed 08/24/20 PageID.117 Page 3 of 3



 1   IT IS SO STIPULATED AND AGREED:
 2

 3   DATED: August 24, 2020                   JENNER & BLOCK LLP
 4
                                         By: s/ Kate T. Spelman
 5                                           Attorney for Defendants
                                             Apple Inc. and Apple Value Services, LLC
 6
                                             E-mail: kspelman@jenner.com
 7

 8   DATED: August 24, 2020                   JAMES HAWKINS APLC
 9
                                         By: s/ Samantha A. Smith
10                                           Attorney for Plaintiff Rachael Shay
11                                           E-mail: samantha@jameshawkinsaplc.com

12

13
                                    ATTESTATION OF FILER
14
           I attest that all other signatories listed, and on whose behalf this filing is submitted,
15
     concur in the filing’s content and have authorized the filing.
16

17   DATED: August 24, 2020                   JENNER & BLOCK LLP
18
                                         By: s/ Kate T. Spelman
19                                           Attorney for Defendants
20                                           Apple Inc. and Apple Value Services, LLC
                                             E-mail: kspelman@jenner.com
21

22

23

24

25

26

27

28


                                                  2
      JOINT MOTION TO CONTINUE DEADLINE TO FILE RESPONSIVE PLEADING AND SET BRIEFING SCHEDULE
